PER CURIAM.
Kenneth Sheputis ("Father") appeals the trial court's judgment denying his Amended Motion to Modify Decree of Dissolution of Marriage finding that there had been no change in circumstances warranting a modification of the previous judgment that awarded the parties joint legal custody, but awarded Caren Sheputis sole physical custody of their children. Father offers two points on appeal. In his first point, Father argues that the trial court erred in denying his motion because its determination that there was no change in circumstances warranting modification was against the weight of the evidence. In his second point, Father contends that the trial court erred in failing to make written findings of fact in its judgment because written findings of fact are required regarding the factors enumerated in § 452.375.2 used to determine custody in accordance with a child's best interests. We affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).